DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 11/22/21 and has been entered and made of record. Currently, claims 1-4, 6-9, and 18-29 are pending.

Response to Arguments

Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive. 
The applicant asserts none of the references of Ray (US 2009/0295872), Fujii (US 6,299,277), and Chae (US 2016/0316074) teaches or suggests "a power interface to provide power from the power supply to the printbar when an operational power supply for the printer in which the printbar is installed is disengaged" or "a controller to interface with, and control, the printbar based on commands received through the user interface when the operational power supply for the printer is disengaged", as set forth in claim 1, and similarly in claims 21 and 29. The Examiner respectfully disagrees as the combination of Ray, Fujii, and Chae discloses the above mentioned features. Particularly, Ray discloses a printer base 310 that is removably connected to printbar assembly 340, which includes a printbar 341, via connection mechanism 350 (Fig. 5 and paras 62-63). The printer base may include a power source 320, fluid supply 322, and data source 324, in addition to other modules, as shown in Figs. 6-8. Supply lines connect the printer base 310 to the printbar assembly 340, the supply lines being removably connected and provide electrical signals, such as power and/or data (paras 63-65). Chae discloses portable print control device 200 that may be connected to a printing device 100 via interface unit 150, and provide power to the printing device 100 and control operation of the printing device 100 via a display device 210 and controller 280 (paras 40-45). Although the portable print control device 200 is shown as a smartphone this is only an example and Chae states that the print control device 200 can be any portable device equipped with a display device (para 42). Fujii discloses a flushing routine and print head capping routine carried out by a battery power supply 42 when main power supply 41 is turned off (col 6 lines 52-65 and col 8 line 15-34). Chae discloses the advantage of an external portable print control device is to reduce the need for a complex and expensive printing device. Fujii discloses using auxiliary power to complete flushing and capping routines to ensure ink residue is properly removed to avoid problems. Ray discloses removably connecting power and data supply between a printer base and printbar. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the portable print control device of Chae, that provides power to a printing device and control over operation of said printing device, into the printer assembly of Ray, as Ray provides removable connection between a printer base and printbar, and to provide flushing and capping routines powered by auxiliary power, as taught by Fujii.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 9, and 18-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ray et al. (US 2009/0295872) in view of Chae (US 2016/0316074) and Fujii (US 6,299,277).
Regarding claim 1, Ray discloses a remote printer control device comprising: 
a self-contained unit deployable at a location of any of multiple printers (see Fig. 5 and paras 64-69, external supply source 315 can be removably attached to printbar 341, power is provided from the external power source 320, via a supply line 372, for removable connection to housing 360, via ports 370 and 364), the self- contained unit comprising
a power supply (see Fig. 5 and paras 64-65, external supply source 315 contains a power source 320); 
a power interface to provide power from the power supply to a printbar and a controller to interface with, and control, the printbar (see paras 64-65 and 73-74, external power source 320 supplies power to power distribution module 400 that in turn supplies power to printbar 341).
Ray does not disclose expressly a remote printer control device comprising a self-contained unit deployable at a location of any of multiple printers so that a technician can portably provide power to and control a printbar of a printer which is otherwise unpowered, the self- contained unit comprising: a power supply; a power interface to provide power from the power supply to the printbar when an operational power supply for the printer in which the printbar is installed is disengaged; a user interface to receive commands from the technician to control the printbar; and a controller to interface with, and control, the printbar based on commands received through the user interface when the operational power supply for the printer is disengaged.
Chae discloses a remote printer control device comprising a self-contained unit deployable at a location of any of multiple printers so that a technician can portably provide power to and control a printer which is otherwise unpowered, the self-contained unit comprising: 200 can both power and control a printing device 100, the external control device 200 includes a display device 210).
Fujii discloses a power supply (see Fig. 2, power supply 40) and
provide power from the power supply to a printbar when an operational power supply for a printer in which the printbar is installed is disengaged and a controller to interface with, and control, the printbar when the operational power supply for the printer is disengaged (see Fig. 2, col 6 lines 52-65, col 8 lines 21-35, and col 10 lines 42-52, when main power supply is turned off or interrupted battery power supply can take over and supply power to the printing blocks).
Regarding claim 21, Ray discloses a method of servicing a printer, the method comprising:
interfacing, a remote printer control device with the printer, the printer comprising a number of printbars, each printbar comprising multiple printheads (see Fig. 5 and paras 27, 31, 52, and, 64-69, external supply source 315 can be removably attached to printbar 341, power is provided from the external power source 320, via a supply line 372, for removable connection to housing 360, via ports 370 and 364, a plurality of printbars 41 include a plurality of printheads 44); 
with a power supply, providing power from the power supply to a printbar of the printer (see Fig. 5 and paras 64-65 and 73-74, external supply source 315 contains a power source 320, external power source 320 supplies power to power distribution module 400 that in turn supplies power to printbar 341); and 
operating the printbar to service the printbar (see paras 27-31, printbars 41 can be raised and lowered to allow for inspection, servicing, repair, or replacement).

Chae discloses interfacing a hand-held, self-contained remote printer control device with the printer and with a power supply of the device, providing power from the power supply to a printer and while a remainder of the printer remains unpowered and inoperative, operating the printer to service the printer including controlling operation of the printer through a user interface of the hand-held self-contained remote printer control device (see Figs. 3 and 7 and paras 40-45, 51-53, and 56, an external control device 200 can both power and control a printing device 100, the external control device 200 includes a display device 210 and controller 280).
Fujii discloses when the operational power supply for the printer is disengaged, interfacing a power supply, with the power supply, providing power from the power supply to a printbar of the printer and operating the printbar to service the printbar (see Fig. 2, col 6 lines 52-65, col 8 lines 21-35, and col 10 lines 42-52, when main power supply is turned off or interrupted battery power supply can take over and supply power to the printing blocks).
Regarding claim 29, Ray discloses a non-transitory machine-readable storage medium comprising instructions and a method of servicing a printer, the method comprising:
interfacing, a remote printer control device with the printer (see Fig. 5 and paras 64-69, external supply source 315 can be removably attached to printbar 341, power is provided from the external power source 320, via a supply line 372, for removable connection to housing 360, via ports 370 and 364); 
with a power supply, providing power from the power supply to a printbar of the printer (see Fig. 5 and paras 64-65 and 73-74, external supply source 315 contains a power source 320, external power source 320 supplies power to power distribution module 400 that in turn supplies power to printbar 341); and 
operating the printbar to service the printbar (see paras 27-31, printbars 41 can be raised and lowered to allow for inspection, servicing, repair, or replacement).
Ray does not disclose expressly when the operational power supply for the printer is disengaged, interfacing a hand-held, self-contained remote printer control device with the printer; with a power supply of the device, providing power from the power supply to a printbar of the printer.
Chae discloses interfacing a hand-held, self-contained remote printer control device with the printer and with a power supply of the device, providing power from the power supply to a printer (see Figs. 3 and 7 and paras 40-45, 51-53, and 56, an external control device 200 can both power and control a printing device 100, the external control device 200 includes a display device 210).
Fujii discloses when the operational power supply for the printer is disengaged, interfacing a power supply, with the power supply, providing power from the power supply to a printbar of the printer and operating the printbar to service the printbar (see Fig. 2, col 6 lines 52-65, col 8 lines 21-35, and col 10 lines 42-52, when main power supply is turned off or interrupted battery power supply can take over and supply power to the printing blocks).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the portable print control device that provides power to a printing device and control over operation of said printing device, as described by Chae, and the battery backup power supply, as described by Fujii, with the system of Ray.
The suggestion/motivation for doing so would have been ensure the thickened ink can be removed without any problem thereby enabling the ink jet printer to preserve the ability to permit the use of the printer immediately as desired by the user (col 5 lines 20-25 of Fujii).
1, 21, and 29.

Regarding claim 2, Ray further discloses wherein control of the printbar comprises placing the printbar in a desired state, the desired state comprising one of: a capped state, an uncapped state, a printhead height-aligned state, a print-ready state and a standby state (see paras 31, 34-35, and 44, controller 28 places the printbar in a desired state, such as a printing state, the controller 28 controls the actuator 35 to lower the main support which lowers individual printbars 41 and also generates additional control signals directing the deposit of a printing material upon web 30).  
Regarding claim 3, Ray further discloses wherein control of the printbar comprises manipulating individual motors coupled to the printbar (see paras 64-65, 67, and 73-74, each individual printbar 341 contains an array of printheads 343 and each printhead is supplied power from the external print source 320 via power distribution module 400).  
Regarding claim 4, Ray further discloses an interface that is structured to connect with a service board of the printbar, the interface connecting the controller and the power interface to corresponding interfaces on the service board that is uniquely paired with the printbar to be powered and controlled (see Figs. 5-8 and paras 64-65, 67, and 73-74, external power source 320 supplies power to power distribution module 400 that in turn supplies power to printbar 341, each individual printbar 341 contains an array of printheads 343 and each printhead is supplied power from the external print source 320 via power distribution module 400).  
Regarding claim 9, Ray discloses a remote printer control device comprising: 
a power converter to determine power specifications of the printbar to which the remote printer control device is coupled (see external power source 320 supplies power to power distribution module 400 that in turn supplies power to printbar 341); 
320 supplies power to power distribution module 400 that in turn supplies power to printbar 341).
Regarding claim 18, Ray further discloses wherein the user interface includes controls for a service shuttle motor of the printbar (see paras 29-30, actuator 35 may comprise one or more cams driven by one or more motors, movement of support 42 by actuator 35 may be guided by one or more guide rods, tracks or other guide structures).  
Regarding claim 19, Fujii further discloses wherein the user interface includes controls for a service wipe cassette motor of the printbar (see Fig. 1 and col 5 line 61-col 6 line 19, printing block 20 is responsible for flushing).  
Regarding claim 20, Ray further discloses a selector to indicate a type of the printer containing the printbar with which the controller is interfaced (see Figs. 5-8 and paras 64-69 and 73-84, external supply source 315 can be removably attached to printbar 341, specifically to modules 350, 400, 430, and 460, each with control of power, fluid, and data for controlling printbar 341).
Regarding claim 22, Fujii further discloses wherein operating the printbar to service the printbar comprises capping the printbar (see col 8 lines 15-20 and col 12 lines 28-40, head cap 24 is brought into contact with print head 21).
Regarding claim 23, Fujii further discloses wherein operating the printbar to service the printbar comprises removing a cap from the printbar to provide access to printheads on the printbar (see col 12 lines 28-49, head cap 24 is removed during servicing).  
Regarding claim 24, Ray further discloses replacing a printhead on the printbar (see paras 28-29, 59, and 70-71, printbars 41 can be raised and lowered to allow for inspection, servicing, repair, or replacement).  
25, Ray further discloses wherein operating the printbar to service the printbar comprises height aligning printheads of the printbar for cleaning (see paras 29 and 31, printbars 41 can be raised and lowered to allow for inspection, servicing, repair, or replacement).  
Regarding claim 26, Ray further discloses wherein operating the printbar to service the printbar comprises operating a motor to raise or lower the printbar (see paras 29 and 31, printbars 41 can be raised and lowered to allow for inspection, servicing, repair, or replacement).  
Regarding claim 27, Ray further discloses wherein operating the printbar to service the printbar comprises: operating a service shuttle motor to move a shuttle module relative to the printbar; or operating a service wipe cassette motor to clean the printbar (see paras 29-30, actuator 35 may comprise one or more cams driven by one or more motors, movement of support 42 by actuator 35 may be guided by one or more guide rods, tracks or other guide structures).  
Regarding claim 28, Ray further discloses wherein operating the printbar to service the printbar comprises operating testing the printbar after a repair without booting the entire printer (see paras 63-70, printbars 41 can be removed and replaced without turning off the entire printing device, thus, booting the entire printer after repair is unnecessary).

Claims 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ray, Chae, and Fujii as applied to claim 1 above, and further in view of Yamaguchi.
Regarding claim 6, Ray, Chae, and Fujii do not disclose expressly a database of power specifications and control operations for multiple printers.
Yamaguchi discloses a database of power specifications and control operations for multiple printers (see Fig. 20 and paras 248-253 and 259, the print control parameters include print control information for controlling electric conduction to the individual heating elements of 9 corresponding to the "dry battery", "AC adaptor", and "AC power supply" of the "drive power supply", in order to perform printing onto the film tape 51 accommodated in the tape cassette 21).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the power specifications, as described by Yamaguchi, with the system of Ray, Chae, and Fujii.
The suggestion/motivation for doing so would have been prevent over powering and damaging a printhead or under powering a printhead thereby failing to obtain and desired print job.
Therefore, it would have been obvious to combine Yamaguchi with Ray, Chae, and Fujii to obtain the invention as specified in claims 6.

Regarding claim 7, Yamaguchi further discloses a selector to: indicate a printer type that the remote printer control device is coupled to; and 14WO 2019/013797PCT/US2017/041897retrieve, from the database, the power specifications and control operations for the printer that the remote printer control device is coupled to (see Fig. 20 and paras 248-253 and 259, the print control parameters include print control information for controlling electric conduction to the individual heating elements of the thermal head 9 corresponding to the "dry battery", "AC adaptor", and "AC power supply" of the "drive power supply", in order to perform printing onto the film tape 51 accommodated in the tape cassette 21).  
Regarding claim 8, Yamaguchi further discloses wherein the selector is a mechanical selector (see Fig. 3 and para 259, a print head is manually inserted into the printer that is then read to determine power specification).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MARK R MILIA/             Primary Examiner, Art Unit 2677